Citation Nr: 1530054	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




INTRODUCTION

The Veteran served on active duty from October 1973 to March 1975.

This appeal arose before the Board of Veterans' Appeals (Board) from a June 2012 rating action of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefit sought.


FINDINGS OF FACT

1.  The Veteran is service-connected for: low back strain (20 percent disabling); spasms of the inferior scapular and cervical spine (20 percent disabling); right patella fracture residuals (10 percent disabling); right knee scar (0 percent disabling).  His combined disability evaluation is 40 percent.

2.  The Veteran was last employed as a truck driver in 2009; he denied any specialized training or education.

3.  The Veteran has undergone a lobectomy for nonservice-connected lung cancer.

4.  The evidence does not show that the Veteran has been rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met on either a schedular or an extraschedular basis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.16(a) & (b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in February 2012.  This correspondence advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in June 2010, February 2012 and March 2013.  See 38 C.F.R. § 3.159(c)(4).  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 .

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a Veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  However, the Board realizes it cannot assign an extra-schedular evaluation in the first instance under § 4.16(b) Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); see also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although the Board may not award benefits under § 4.16(b) in the first instance, it may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).


Factual background and analysis

As noted above, the Veteran is service-connected for the following disabilities: low back strain (20 percent disabling); spasms of the inferior scapular and cervical spine (20 percent disabling); right patella fracture residuals (10 percent disabling); right knee scar (0 percent disabling).  His combined disability evaluation is 40 percent.

The Veteran was afforded a VA examination in June 2010.  At that time, it was noted that he was unable to walk more than a few yards.  He was on oxygen due to a lobectomy following a diagnosis of lung cancer.  The examiner noted that his low back and knee disabilities impacted his occupational activities, resulting in decreased mobility and problems with lifting and carrying.  He had last worked as a truck driver and he noted that he had stopped working due to out-of-control blood pressure and back pain.  The examiner commented that the Veteran was quite debilitated due to his lung cancer surgery and that he had been prescribed a motorized scooter as a result.  It was opined that his back and knee would likely worsen due to disuse atrophy.

In January 2011, the Veteran's private physician T.P. submitted a statement.  It was noted that the Veteran's knee injury caused him a lot of pain and limitation of activity.

In a February 2012 statement, a former co-worker noted that the Veteran could no longer work following his lung surgery, and that he was constantly out of breath.  It was also noted that he took a lot of pain medications for back and knee pain.  That same month, the Veteran submitted two statements from past employers.  
They indicated that the Veteran could no longer drive long-haul because of the medications he took for his back and knee.  

The Veteran was afforded another VA examination in February 2012.  The examiner noted that the Veteran had various physical ailments that adversely affected his ability to work.  His nonservice-connected chronic obstructive pulmonary disease (COPD) and lung cancer primarily affected his employability.  An examination of the low back revealed no evidence of residual lumbar strain.  The reduced range of motion was deemed to be secondary to poor physical conditioning from lung cancer residuals.  It was noted that he had been treated for nontraumatic back pain in service with no significant treatment since his separation; that is, no injections, physical therapy, chiropractic treatment, or surgeries.  He had been employed as a truck driver from 1977 to 2009.  His chief complaint was of soreness across the low back with intermittent pain down the right lateral leg to the knee without numbness or tingling.  He used a motorized scooter for community mobility for debility secondary to lung cancer and not for any low back issues.  It was also noted that he had vascular disease, which can cause leg pain (there was no low back radiculopathy on objective examination).  His decreased low back motion was related to poor physical conditioning caused by his lung cancer.  The examiner opined that the Veteran's low back condition did not impact his ability to work.  It was concluded that the low back condition would allow for light and sedentary work.

As to the knee condition, the examiner again noted that the Veteran had not had any significant treatment since release from active duty; there was no evidence of injections or other orthopedic referrals.  X-rays showed some degenerative joint disease (DJD) and arterial vascular disease.  It was commented that his arterial vascular disease was the source of his leg pain and weakness.  It was opined that the knee condition did not affect his ability to work; in fact, the knee disorder would permit medium, light or sedentary work.  Finally, it was noted that the scars on the right knee were stable and did not restrict range of motion of the joint.  Therefore, it did not interfere with his ability to work.

VA outpatient treatment records note that in March 2012, the Veteran had complained that his back pain was worse and that he was taking a lot of pain medications.  He was also requesting an adjustment to his scooter to better support his back.  In January 2013, he was still reporting low back problems.  He reported multiple joint pain as well as muscular pain.  The examiner commented that fibromyalgia needed to be ruled out.  He had chronic pain syndrome that is associated with somatization.

In March 2013, the Veteran was re-examined by VA.  The objective examination found degenerative disc disease (DDD) of the low back.  His forward flexion was noted to be to 30 degrees.  There was no evidence of intervertebral disc syndrome (IVDS).  The examiner checked no next to the question of whether the back or neck disorders impacted the Veteran's ability to work.  The examiner opined that the neck and back disabilities did not prevent light or heavy duty.  The Veteran was observed loading his motorized scooter onto the ramp of his car and driving away.  Clearly, the Veteran could drive and could do so for a living.  The examiner stated that during the examination the Veteran had displayed minimal movement, which was belied by his ability to secure his scooter to his car.  He did not have radiculopathy, which had been ruled out after nerve conduction studies.  A neurological consult found no significant stenosis and no herniated disc.  There was no surgical pathology seen on an MRI.  The examiner stated that

Somatization for this veteran or the conversion of his mental experiences or states into bodily symptoms ie (pain and minimal movement) is not a valid reason to grant TDIU.

.....

The veteran does have DDD which is not a progression of his service connected strain.  Strain of the cervical and lumbar spine was not found on the C&P exam.  The veteran's minimal range of motion is a result of poor physical conditioning secondary to lung cancer and post left lower lobectomy.

After a careful review of the evidence of record, it cannot be found that entitlement to TDIU has been established.  TDIU cannot be granted under the provisions of 38 C.F.R. § 4.16(a).  The Veteran does have multiple service-connected disabilities; however, he does not have at least one disability evaluated as 40 percent or more, with sufficient additional disability to combine to a 70 percent evaluation.  Therefore, he does not meet the schedular requirements to warrant TDIU under this provision.

However, for all Veterans who are factually unemployable due to service-connected conditions, but who fail to meet the schedular criteria of 38 C.F.R. § 4.16(a), should have their cases submitted to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis.  In the instant case, the VA examinations performed in February 2012 and March 2013 leave no doubt that he is not unemployable because of his service-connected disabilities.  His limited range of motion has been related to poor physical conditioning following surgical treatment for nonservice-connected lung cancer.  In fact, the examiners specifically found that the Veteran's low back and knee disorders did not adversely affect his employability, noting little to no impact on his ability to work.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 4.16(b) is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to TDIU is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


